La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
En esta ocasión debemos interpretar la Ley Núm. 180-1998, según enmendada, conocida como la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, 29 LPRA sec. 250 et seq. (Ley Núm. 180). Específicamente, nos corresponde determinar si la referida ley obliga a un patrono privado a liquidar el balance acumulado de licencia por enfermedad una vez el empleado cesa definitivamente sus labores en la empresa.
Atendidos los planteamientos de ambas partes, resolve-mos que la Ley Núm. 180 no impone dicha obligación. Esto, sin embargo, no impide que el patrono provea mayores be-neficios y se obligue mediante la contratación individual o colectiva a liquidar el balance acumulado de dicha licencia. Veamos.
*722I
Los señores Noel Zayas Rodríguez, Wilfredo Guzmán Cardona y José J. Gómez Falgas (en conjunto, los recurri-dos), empleados gerenciales de la Puerto Rico Telephone Company (PRTC), comenzaron a trabajar en dicha em-presa el 21 de junio de 1982, el 5 de mayo de 1994 y el 1 de julio de 1996, respectivamente. Varios años después, el 13 de abril de 2009, fueron destituidos.
Por ese motivo, los recurridos presentaron una demanda en contra de la PRTC sobre despido injustificado al amparo de la Ley Núm. 80 de 30 de mayo de 1976 (29 LPRA sec. 185 et seq.) (Ley Núm. 80), discrimen por razón de edad según la Ley Núm. 100 de 30 de junio de 1959 (29 LPRA sec. 146 et seq.) (Ley Núm. 100), difamación, daños y perjuicios, entre otros. En lo pertinente a la controversia de autos, los recurridos solicitaron el pago de ciertas sumas de dinero por concepto de la liquidación de la licencia por enfermedad acumulada.(1) Fundamentaron su reclamo en la práctica interna de la compañía conocida como la Práctica RH-026-A sobre Licencia por Enfermedad para Empleados Gerenciales (Práctica RH-026-A) —específicamente en una disposición de ésta denominada “Banco General”—, así como en la Ley Núm. 180, supra.
La PRTC contestó la demanda y negó las alegaciones. Entre sus defensas, adujo que los recurridos fueron despe-didos por justa causa, toda vez que incumplieron con las normas y políticas de la compañía. Al respecto, indicó que los recurridos trabajaban en la División de Servicios de Seguridad y estaban encargados de los sistemas electróni-cos y controles de seguridad de la empresa. Añadieron que *723una investigación reveló que en múltiples ocasiones los re-curridos abandonaron sus puestos de trabajo y manipula-ron el sistema electrónico de seguridad para registrar horas de entrada y salida que eran falsas.
Luego de otros trámites procesales, la PRTC presentó una Moción de Sentencia Sumaria Parcial y solicitó que se desestimara la reclamación al amparo de la Ley Núm. 180, pues no existía controversia en cuanto a que los recurridos no tenían derecho a la liquidación del balance de la licencia por enfermedad. Alegaron que: (1) mediante la Práctica RH-026-A, la PRTC no se obligó a liquidar el balance de la licencia por enfermedad a los empleados que cesaran en sus labores por razones que no fueran la jubilación;(2) (2) la Ley Núm. 180 o el anterior Decreto Mandatorio Núm. 73 —aplicable a la industria de las comunicaciones— no le imponía la obligación de liquidar el balance acumulado de licencia por enfermedad al momento del empleado cesar en el trabajo, y (3) de los recurridos prevalecer en su demanda, sólo tendrían derecho a los remedios que establecen la Ley Núm. 80 y la Ley Núm. 100.
Los recurridos se opusieron a la solicitud de sentencia sumaria parcial. Plantearon que el balance de días acumu-lados y no utilizados de la licencia por enfermedad formaba parte del patrimonio del empleado y su liquidación no po-día estar condicionada a la jubilación. Añadieron que este balance se nutrió del tiempo trabajado, por lo que es parte del salario según ese término se define en la Ley Núm. 180. Por lo tanto, sostuvieron que la disposición de la Práctica RH-026-A que condiciona la liquidación de la licencia por *724enfermedad a la jubilación del empleado es nula por tra-tarse de una retención de salarios contraria a la ley.
Tras una vista argumentativa, el Tribunal de Primera Instancia dictó una Resolución en la cual declaró “sin lu-gar” la Moción de Sentencia Sumaria Parcial. Determinó que la Práctica RH-026-A es nula en cuanto condiciona la liquidación del balance acumulado de la licencia por enfer-medad a la jubilación del empleado. Añadió que el balance de licencia por enfermedad es el resultado del trabajo reali-zado por el empleado, por lo que procede su liquidación in-dependientemente de la causa de la terminación en el empleo.
Luego de presentar sin éxito una moción de reconside-ración, la PRTC acudió al Tribunal de Apelaciones. Adujo que el Tribunal de Primera Instancia erró al equiparar el balance acumulado de la licencia por enfermedad con el salario y al declarar nula la disposición que condiciona la liquidación de dicho balance a la jubilación del empleado. Sin embargo, el Tribunal de Apelaciones confirmó la Reso-lución recurrida. Aunque concluyó que la Ley Núm. 180 y el Decreto Mandatorio Núm. 73 no disponen expresamente acerca del derecho del empleado a la liquidación de la li-cencia por enfermedad, interpretó, al igual que el foro de primera instancia, que el balance acumulado de dicha licencia constituye parte del salario, por lo cual no puede quedar sujeto a condición.(3)
Por esta razón, la PRTC recurrió ante este Tribunal y sostuvo que el Tribunal de Apelaciones erró al concluir que el balance de días acumulados en concepto de licencia por enfermedad es parte del salario y que el empleado tiene derecho a su liquidación cuando cesa definitivamente en el empleo. Señaló también como error que el foro intermedio declarara la nulidad de la Práctica RH-026-A.
Por su parte, los recurridos comparecieron y argumen-*725taron que, aunque reconocían que la Práctica RH-026-A concede mayores beneficios de licencia por enfermedad que la Ley Núm. 180, la PRTC no podía condicionar la liquida-ción de dicho balance a la jubilación del empleado. Ello, pues la licencia por enfermedad está comprendida dentro del término salario en la Ley Núm. 180.
Con el beneficio de las comparecencias, procedemos a resolver.
II
 A. La Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico reconoce y protege varios de los derechos más importantes de los trabajadores. Uno de los derechos incluidos en el Art. II, Sec. 16 de nuestra Cons-titución es el derecho del trabajador “a protección contra riesgos para su salud o integridad personal en su trabajo o empleo [...]”. LPRA, Tomo 1, ed. 2008, pág. 369. De modo que la licencia por enfermedad es una protección consustancial a este derecho del empleado. García v. Aljoma, 162 DPR 572, 583 (2004). Debido a la importancia de la licencia por enfermedad como medio para que el trabajador pueda sostenerse económicamente cuando tenga que enfrentar un problema de salud, hemos expresado que esta es
“[...]algo más que un beneficio marginal común y corriente de un empleado. Es una necesidad fundamental para el traba-jador puertorriqueño que surge de una necesidad involuntaria no imputable al trabajador. Cuando esta licencia se hace acu-mulativa, tanto el patrono como el empleado derivan benefi-cios de la misma, pues con ella se disuade el ausentismo y se le provee al trabajador la oportunidad de acumular la licencia para cuando la necesite por razones de enfermedad”. (Énfasis en el original suprimido y énfasis suplido). Sucn. Álvarez v. Srio. de Justicia, 150 DPR 252, 270 (2000), citando de J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 DPR 318, 332-333 (1988). Véase, también, J.R.T. v. Vigilantes, Inc., 125 DPR 581, 594 (1990).
Al presente, la licencia por enfermedad en el contexto de la empresa privada (así como de las corporaciones públicas *726que operan como empresas privadas) está reglamentada por la Ley Núm. 180. Esta ley es producto de estatutos que tuvieron su origen en la Ley Núm. 8 de 5 de abril de 1941, primera legislación sobre salario mínimo aprobada en Puerto Rico. La Ley Núm. 8 fue derogada por la Ley Núm. 96 de 26 de junio de 1956 (Ley Núm. 96), la cual estableció la Junta de Salario Mínimo como entidad encargada de implementar la legislación sobre salario mínimo y los beneficios para los empleados de cada industria a través de la aprobación de decretos mandatorios.(4) Uno de estos decretos fue el Decreto Mandatorio Núm. 73, aplicable a los trabajadores de la industria de las comunicaciones.
Posteriormente, la Ley Núm. 96 fue enmendada por la Ley Núm. 84 de 20 de junio de 1995 (Ley Núm. 84) a los efectos de establecer la nueva política pública con relación a los beneficios establecidos en los distintos decretos mandatorios.(5) Entre sus propósitos estuvo uniformar y establecer los beneficios mínimos de vacaciones y de licencia por enfermedad. Jiménez, Hernández v. General Inst., Inc., 170 DPR 14, 53-54 (2007).(6) En consecuencia, la Ley Núm. 84 derogó toda disposición que estuviera en conflicto con sus preceptos. De esta forma, las normas que estableció sobre el uso, disfrute y pago de las licencias de vacacio*727nes y enfermedad se extendieron de manera uniforme a todos los empleados de la industria privada.(7)
En lo pertinente al caso de autos, el texto original del Art. 18(n) del Proyecto de la Cámara 1967 de 31 de mayo de 1995 (P. de la C. 1967),(8) el cual posteriormente se convirtió en la Ley Núm. 84, disponía lo siguiente sobre los beneficios por vacaciones y enfermedad:
(k) A solicitud escrita del empleado, el patrono podrá permitir que las vacaciones incluyan días no laborables comprendidos dentro del período en que haya de disfrutar las vacaciones.
(l) En caso de que el empleado cese en su empleo, el patrono le hará efectivo el total hasta entonces acumulado, aunque sea menos de un año.
(m) A solicitud escrita del empleado, el patrono podrá per-mitir la liquidación parcial de la licencia por vacaciones acu-mulada y en exceso de diez (10) días.
(n) La licencia por enfermedad no usada por el empleado durante el curso del año quedará acumulada para los años sucesivos hasta un máximo de quince (15) días. La licencia por enfermedad acumulada en exceso de dicho máximo será liqui-dada una vez al año en uncí fecha previamente establecida y anunciada por el patrono. (Enfasis en el original suprimido y énfasis suplido).
Durante el debate legislativo para la aprobación del P. de la C. 1967 surgieron objeciones en torno a la propuesta sobre la liquidación de la licencia por enfermedad, según lo dispuesto en el Art. 18(n) del proyecto original. En particular, el entonces Secretario de Desarrollo Económico y Comercio expresó que no debía requerirse por ley la liquidación de la licencia por enfermedad, sino dejarlo a los *728acuerdos entre la empresa y el empleado.(9) Por su parte, la Asociación de Industriales de Puerto Rico expresó que
[e]l propósito de la licencia por enfermedad no es convertirla en un bono económico, sino garantizar que cada empleado ten-drá una reserva de días, un seguro, para utilizarlo en caso que lo necesite por enfermedad prolongada. Ese es el fundamento filosófico de una reserva de días de licencia por enfermedad, y no el proveer un pago adicional. La propuesta de liquidación desvirtúa el objetivo de una reserva de días de licencia por enfermedad [,] constituye un costo operacional adicional que no existe en las jurisdicciones que compiten en Puerto Rico, y va en contra de los objetivos de desarrollo económico del proyecto.(10)
Como resultado de éstas y otras ponencias, el Art. 18(n) del P. de la C. 1967 fue enmendado a los efectos de eliminar lo relacionado con la liquidación de la licencia por enfermedad. Como se explicó en el Informe Conjunto de la Cámara de Representantes, la Ley Núm. 84 dejó el espacio necesario para la negociación entre patronos y empleados:
Al establecer condiciones mínimas, la Ley permite la negocia-ción colectiva sobre cualquiera de los beneficios dispuestos, incluyendo lo relativo a la acumulación de licencias a un tipo mayor, la liquidación de licencia por enfermedad acumulada en exceso a modo de incentivo o su acumulación sobre lo dispuesto para la eventualidad de una enfermedad prolongada. (Énfasis suplido).(11)
*729En consecuencia, el Art. 18 del P. de la C. 1967 fue renumerado como el Art. 5 de la Ley Núm. 84, cuyo inciso (n) fue finalmente aprobado como sigue:
(k) A solicitud escrita del empleado, el patrono podrá permitir que las vacaciones incluyan días no laborables comprendi-dos dentro del período en que haya de disfrutar las vacaciones.
(l) En caso de que el empleado cese en su empleo, el patrono le hará efectivo el total hasta entonces acumulado, aunque sea menos de un año.
(m) A solicitud escrita del empleado, el patrono podrá per-mitir la liquidación parcial de la licencia por vacaciones acu-mulada y en exceso de diez (10) días.
(n) La licencia por enfermedad no usada por el empleado durante el curso del año quedará acumulada para los años sucesivos hasta un máximo de quince (15) días. (Énfasis suplido).(12)
Por último, tres años después de las enmiendas realizadas por la Ley Núm. 84, se aprobó la Ley Núm. 180, la cual derogó la Ley Núm. 96.(13) La Ley Núm. 180 man-tuvo los beneficios mínimos con respecto a las licencias por vacaciones y enfermedad, al fijar su acumulación a razón de un día y cuarto (1¼) de vacaciones y un (1) día de licencia por enfermedad por cada mes de trabajo de no menos de 115 horas.(14) Algunos de los cambios que esta ley introdujo se fundamentaron en que “[l]a concesión de beneficios por encima del mandato estatutario, deb[ía] establecerse a tenor con la realidad económica y las condiciones del *730mercado”.(15) Así, la Ley Núm. 180 estableció los beneficios mínimos, dejando a cada patrono conceder (o a los sindicatos negociar) mayores beneficios según la capacidad económica y los intereses de las partes. En sintonía con lo anterior, la Ley Núm. 180 incorporó las disposiciones de la Ley Núm. 84 relacionadas al uso, disfrute y paga de las licencias por vacaciones y enfermedad.(16) Así, el Art. 6 de la Ley Núm. 180 dispone, en lo pertinente, que:
(i) A solicitud escrita del empleado, el patrono podrá permi-tir que las vacaciones incluyan días no laborables comprendi-dos dentro del período en que haya de disfrutar las vacaciones, y/o los días no laborables inmediatamente antes o después de dicho período de vacaciones.
(j) En caso de que el empleado cese en su empleo, el patrono hará efectivo al empleado el total hasta entonces acumulado, aunque sea menos de un año.
(k) A solicitud escrita del empleado, el patrono podrá permi-tir la liquidación parcial de la licencia por vacaciones acumu-lada y en exceso de diez (10) días.
(Z) La licencia por enfermedad no usada por el empleado durante el curso del año quedará acumulada para los años sucesivos hasta un máximo de quince (15) días. (Énfasis suplido).(17)
Según se puede apreciar, la Ley Núm. 180 dejó inalteradas las disposiciones de la Ley Núm. 84 en torno a la liquidación de las licencias por vacaciones y enfermedad.(18) Al igual que el Art. 5(n) de dicha ley, el Art. 6(1) de la Ley Núm. 180 no estableció una obligación para el patrono de liquidar *731el balance acumulado de la licencia por enfermedad, lo que sí hizo expresamente con la licencia por vacaciones.(19) Como vimos, la obligación de liquidar la licencia por enfermedad fue rechazada y eliminada por el legislador al aprobar el Art. 18(n) de la Ley Núm. 84, cuyo texto fue adoptado en el Art. 6(1) de la Ley Núm. 180.(20)
Ello, sin embargo, no es óbice para que el patrono, con el propósito de atraer, incentivar o retener a su personal, pro-vea mediante la contratación individual o colectiva mayores beneficios de licencia por enfermedad. J.R.T. v. Vigilantes, Inc., supra, pág. 590; Opinión 91-4 del Secretario del Trabajo y Recursos Humanos de Puerto Rico de 1 de noviembre de 1991. En tales casos, el patrono establecerá los criterios para la acumulación, el disfrute y el pago de la licencia por enfermedad, siendo la única limitación que dicho contrato cumpla con las condiciones mínimas requeridas por legislación.(21)
B. El 20 de marzo de 2008, la PRTC estableció la Prác-*732tica RH-026-A para distribuir el beneficio de licencia por enfermedad aplicable a sus empleados gerenciales.(22) En cuanto a la acumulación, esta práctica dispuso que empleados gerenciales como los recurridos acumularían días de licencia por enfermedad a razón de un día y medio por cada mes de no menos de cien horas de trabajo.(23) Por su parte, los empleados que ingresaran a partir del 24 de septiembre de 2007 acumularían licencia por enfermedad a razón de un día laborable por cada mes en que hayan trabajado por lo menos 115 horas.(24) Asimismo, se estableció el siguiente esquema de distribución de los días acumulados de licencia por enfermedad:
Comenzando el 1ro de enero de 2006 [,] el total de días de li-cencia por enfermedad que tengan acumulados los empleados gerenciales serán segregados como sigue:
1. En Balance Acumulado estarán los días que el empleado ha acumulado, a partir de su último aniversario y los acumulados durante su primer año de empleo para el caso de nuevos ingresos.
2. La Reserva se nutrirá de aquellos balances acumulados y no utilizados del año aniversario anterior hasta un máximo de 18 días en el caso de empleados que ingresaron en o antes del 23 de septiembre [de] 2007 y de 15 días en el caso de empleados que ingresen a partir del 24 de septiembre [de] 2007.
3. En el Banco Congelado estará el balance de licencia por enfermedad congelado al 31 de diciembre de 2005. Sólo se pa-gará cuando el empleado termine su empleo para acogerse a la jubilación. (Enfasis en el original). Apéndice de la Petición de certiorari, págs. 78-79.(25)
*733De esta forma, la PRTC concedió mayores beneficios que los dispuestos en la Ley Núm. 180 al establecer el pago de la licencia por enfermedad en el “Banco Congelado” en caso de que el empleado se acogiera a la jubilación.
C. Por último, antes de pasar a resolver, es conve-niente revisar brevemente las normas de hermenéutica jurídica. Sabemos que al llevar a cabo la interpretación de las leyes, el propósito es hacer cumplir la intención del legislador. Const. José Carro v. Mun. Dorado, 186 DPR 113, 126 (2012). Al respecto, el Código Civil contiene varias disposiciones que nos orientan en este ejercicio. Así, el Art. 14 del Código Civil, 31 LPRA sec. 14, dispone que cuando la letra de la ley es clara y libre de toda ambigüedad, esta no debe ser menospreciada bajo el pretexto de cumplir con su espíritu. No obstante, hemos dicho que aunque nos en-contremos ante una disposición clara, ello no significa que estemos impedidos de interpretarla, pues todas las leyes requieren algún ejercicio de interpretación. Const. José Carro v. Mun. Dorado, supra, pág. 126; IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 739 (2012).
Sin embargo, cuando el texto de la ley es ambiguo, es necesario ir más allá de su letra para auscultar la inten-ción del legislador. Al respecto, el Art. 19 del Código Civil, 31 LPRA sec. 19, dispone que “[e]l medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla”.(26) Para realizar esta búsqueda es preciso examinar el historial legislativo del esta-tuto, incluso el texto propiamente del proyecto de ley y sus *734enmiendas a lo largo del trámite legislativo, el Diario de Sesiones, los informes de las comisiones, las ponencias presentadas, entre otros recursos. Dorante v. Wrangler of P.R., 145 DPR 408, 417 (1998). Véase R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, págs. 242-243. Además, “se puede acudir a las circunstancias existentes en el momento de la aprobación de la ley, la ocasión en que fue aprobada y el mal que trata de evitar, el remedio que se intenta aplicar, la legislación anterior y las consecuencias de la interpretación propuesta”. Id., pág. 279 (haciendo referencia a varias opiniones de este Tribunal).
Por su parte, en cuanto a los estatutos de carácter reparador, hemos expresado que su interpretación debe hacerse liberalmente a los fines de hacer cumplir su propósito. IFCO Recycling v. Aut. Desp. Sólidos, supra, pág. 741. No obstante, esta interpretación liberal no puede tener el efecto de descartar la voluntad del legislador cuando se trata de una situación específicamente prevista por este y su intención sobre cómo resolverla es clara.
Enmarcada en este contexto la interpretación de los estatutos pertinentes, procedemos a disponer de esta controversia.
III
Tras ser despedidos, los recurridos demandaron a la PRTC aduciendo diversas causas de acción, entre estas el cobro de salarios al amparo de la Ley Núm. 180. Mediante esta, reclamaron la liquidación del balance de la licencia por enfermedad acumulado en el denominado “Banco Congelado” de la Práctica RH-026-A. Por su parte, la PRTC solicitó que se dictara sentencia sumaria parcial a los efec-tos de determinar que los recurridos no tenían derecho al pago de dicho balance. Fundamentó su solicitud en que la Ley Núm. 180 no impone la obligación de liquidar la licen-*735cia por enfermedad y que, de otra parte, la Práctica RH-026-A dispone que la liquidación del balance acumulado se pague al terminarse la relación obrero-patronal por motivo de jubilación. Por lo tanto, al haber sido destituidos, la PRTC sostuvo que los recurridos no eran acreedores a dicho pago.
Los recurridos argüyeron que el balance acumulado era producto de su trabajo y que la Práctica RH-026-A, al con-dicionar la liquidación de dicho balance a la jubilación del empleado, es nula por tratarse de una retención de salarios contraria a la Ley Núm. 180. El Tribunal de Primera Instancia declaró “no ha lugar” a la solicitud de sentencia sumaria parcial y el Tribunal de Apelaciones confirmó. No obstante, como pasamos a explicar, erraron los foros inferiores al resolver de este modo.
Primero, debemos precisar que aunque la licencia por enfermedad es un beneficio de gran importancia que tiene el trabajador, ésta no es parte del salario en el sentido en que el Art. 4 de la Ley Núm. 180 define ese término.(27) La retribución en que consiste el salario ya fue recibida por el *736empleado a manera de pago. Aunque la acumulación de días en la licencia por enfermedad se basa en las horas trabajadas, ello por sí sólo no lo convierte en salario. Es por eso que el patrono puede establecer normas sobre certifica-ciones médicas o informes periódicos sobre la enfermedad del empleado, sin que ello pueda interpretarse como una violación de la Ley Núm. 180. Delgado Zayas, op. cit, págs. 230-231.
Entenderlo así sería contrario a la naturaleza de la li-cencia por enfermedad como un beneficio contingente cuyo propósito es garantizarle un ingreso al empleado que debe ausentarse del trabajo por circunstancias relacionadas a su salud. En nuestro ordenamiento jurídico, la licencia por enfermedad está concebida para que el empleado la utilice cuando sea necesario. La posibilidad de acumularla que dispone la Ley Núm. 180 no es para que se pague el balance no utilizado, sino para incentivar su uso más efectivo para cuando el empleado la necesite:
[S]alvo que el decreto [mandatorio] expresamente disponga otra cosa, la licencia por enfermedad es para hacerle frente a las ausencias por motivos de salud, de manera que éstas no afecten el ingreso del empleado. No son por su propia natura-leza para pagarse en efectivo cuando el empleado no se ha au-sentado de su trabajo. Opinión 91-1 del Secretario del Trabajo y Recursos Humanos de Puerto Rico de 1 de mayo de 1991.
Segundo, de la propia Ley Núm. 180 y su historial legis-lativo se desprende que un patrono privado no está obligado a liquidar el balance acumulado de la licencia por enfermedad al terminar la relación obrero-patronal.(28) Como vimos, esa fue la intención del legislador al modificar el texto original del Art. 5(n) de la Ley Núm. 84 y eliminar lo referente a la liquidación de esa licencia. No hay ningún indicio en la Ley Núm. 180 que sugiera algún cambio al *737respecto con relación a su antecesora. Por el contrario, el Art. 5(n) de la Ley Núm. 84 fue adoptado en su totalidad por el Art. 6(1) de la Ley Núm. 180, reflejando así la intención del legislador de no alterar ese estado de derecho.
Tercero, y por último, el hecho de que la Ley Núm. 180 no provea para la liquidación de la licencia por enfermedad no impide que el patrono se obligue a conceder mayores beneficios a través de la contratación individual o colectiva.(29) Así lo hizo la PRTC al establecer mediante la Práctica RH-026-A una tasa de acumulación de licencia por enfermedad superior a la provista en la Ley Núm. 180 y al disponer para su liquidación cuando el empleado se jubila. Por ser la liquidación de licencia por enfermedad un beneficio no contemplado en la Ley Núm. 180, la PRTC podía, siempre que no contraviniera un acuerdo o una disposición anterior, condicionar razonablemente dicho beneficio al cumplimiento de determinado criterio.(30) Por lo tanto, no es nula la disposición denominada “Banco Congelado” incluida en la Práctica RH-026-A.(31)
*738En el presente caso no existe controversia en cuanto a que los recurridos fueron destituidos de la PRTC. Así, en vista de que no cumplen con la condición establecida en la Práctica RH-026-A, y que la Ley Núm. 180 no le requiere al patrono pagar el balance de días acumulados al concluir la relación obrero-patronal, no procede el reclamo de los recurridos sobre la liquidación del balance acumulado en la licencia por enfermedad. En consecuencia, se declara “con lugar” la moción de sentencia sumaria parcial promo-vida por la PRTC.
IV
Por los fundamentos que anteceden, se revoca la senten-cia del Tribunal de Apelaciones, se desestima la causa de acción al amparo de la Ley Núm. 180 y se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos conforme con lo aquí resuelto.

Se dictará sentencia de conformidad.


 El señor Zayas Rodríguez reclamó cuarenta y seis días de licencia por enfer-medad equivalentes a $7,050.88; el señor Guzmán Cardona reclamó setenta y cuatro días equivalentes a $7,2Í0.56, y el señor Gómez Falgas reclamó cincuenta y cuatro días equivalentes a $4,795.20. Asimismo, solicitaron una cantidad igual a la adeudada como penalidad conforme a las disposiciones de Ley Núm. 180 de 27 de julio de 1998, Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, 29 LPRA sec. 250 et seq. (Ley Núm. 180).


 Para una mejor compresión, adelantamos la parte de la Práctica RH-026-A pertinente a la controversia:
“Comenzando el 1ro de enero de 2006 el total de días de licencia por enfermedad que tengan acumulados los empleados gerenciales serán segregados como sigue:
[[Image here]]
“3. En el Banco Congelado estará el balance de licencia por enfermedad conge-lado al 31 de diciembre de 2005. Sólo se pagará cuando el empleado termine su empleo para acogerse a la jubilación”. (Enfasis en el original). Apéndice de la Petición de certiorari, págs. 78-79.


 De esta determinación, la Puerto Rico Telephone Company (PRTC) presentó una Moción de Reconsideración que fue declarada “no ha lugar”.


 R. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, ed. 2005 rev., págs. 45-46; A. Acevedo Colom, Legislación protectora del trabajo comentada, 7ma ed. rev., San Juan, Ramallo Printing Bros., 2001, pág. 37. Véase Hilton Hotels v. Junta Salario Mínimo, 74 DPR 670, 722 (1953).


 Exposición de Motivos de la Ley Núm. 84.


 Exposición de Motivos de la Ley Núm. 84. Véase Informe Conjunto de las Comisiones de Gobierno y de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1967 de 13 de julio de 1995, págs. 18-19. En cuanto a la falta de uniformidad, la Asamblea Legislativa recalcó que “[a]grava la situación el que, mientras algunos empleados disfrutan, en virtud de decretos, de los beneficios de vacaciones y licencia por enfermedad, miles de otros empleados carecen de tan importantes beneficios marginales”. Asimismo, el legislador entendió que la confusión generada por la multiplicidad de salarios mínimos y diferentes beneficios operaba en detrimento de las oportunidades de desarrollo económico y la creación de nuevos empleos, provocando altas tasas de desempleo. Exposición de Motivos de la Ley Núm. 84.


 Los empleados que al entrar en vigencia la Ley Núm. 84 estuvieran cubiertos por decretos mandatories que concedieran mayores beneficios de licencias, seguirían estando cubiertos por dichos decretos. Art. 5 de la Ley Núm. 84. Véanse: Delgado Zayas, op. cit., pág. 205; Jiménez, Hernández v. General Inst., Inc., 170 DPR 14, 56 (2007). Ello, pues la Ley Núm. 84 sólo reconoció una acumulación de licencia por vacaciones a razón de un día y cuarto (1¼) por mes y licencia por enfermedad a razón de un (1) día por mes.


 Luego de ser enmendado durante el trámite legislativo —sobre lo cual abun-damos a continuación—, el Art. 18(n) del proyecto original fue renumerado y apro-bado como el Art. 5(n) de la Ley Núm. 84.


 “También se ha traído a nuestra atención lo indeseable de requerir manda-toriamente [sic] la liquidación monetaria. Por un lado, dichas críticas señalan que es posible que el empleado particular prefiera mantener la acumulación de la licencia en exceso de los quince días y no recibir la liquidación monetaria. Por otro lado, se nos señala que muchas empresas, por razones económicas de peso, no pueden reali-zar dichas liquidaciones monetarias. El impacto económico sustancial de establecer una nueva norma y requerir uniformemente dicha liquidación para todas las indus-trias, podría ser contraproducente y detrimental [sic] a la estabilidad de los empleos”. Memorando del Secretario del Departamento de Desarrollo Económico y Comercio de 12 de julio de 1995, pág. 18.


 Memorando de la Asociación de Industriales de Puerto Rico de 13 de julio de 1995, págs. 3-4.


 Informe Conjunto de las Comisiones de Gobierno y de Trabajo y Asuntos del Veterano de la Cámara de Representantes sobre el P. de la C. 1967 de 13 de julio de 1995, págs. 17-18.


 Los incisos (g), (h), (i), (j), (k) y (m) versan exclusivamente sobre la licencia por vacaciones. Por ello, al encontrarse entre medio de estos incisos, la única inter-pretación lógica del inciso (1) —y acorde con la clara intención del legislador de excluir la liquidación de la licencia por enfermedad— es que éste se refiere única-mente a la licencia por vacaciones.


 La Ley Núm. 180 no afectó los beneficios de los empleados que a la fecha de su aprobación disfrutaban, en virtud de decretos mandatories, de niveles de acumu-lación de licencia de vacaciones y enfermedad más favorables.


 Igualmente, reguló que estas se usarán y pagarán a base del día regular de trabajo al momento de usarse o pagarse el beneficio, en una suma no menor al salario regular por hora devengado en el mes en que se acumuló la licencia. 29 LPRA. sec. 250d(c) y (d).


 Exposición de Motivos de la Ley Núm. 180.


 Jiménez, Hernández v. General Inst., Inc., supra, pág. 53. Así lo reconocieron los tribunales inferiores en este caso al expresar que
“[plosteriormente, la Ley 96, según enmendada por la Ley 84, fue derogada por la [...] Ley Núm. 180-1998, [que] incorporó, en esencia, todas las disposiciones relativas a acumulación, uso, disfrute y paga de licencias de vacaciones y enfermedad”. (Énfasis suplido). Sentencia del Tribunal de Apelaciones, Apéndice, pág. 14.


 29 LPRA sec. 250d.


 En cuanto a la acumulación de la licencia por enfermedad, la Ley Núm. 180 mantuvo dicha acumulación de días para los años sucesivos hasta un máximo de quince días. Por otro lado, se puede apreciar que los incisos (i), (j), (k) y (l) del Art. 6 de la Ley Núm. 180, entre otros, son para todos los efectos una réplica de los incisos (k), (l), (m) y (ti) del Art. 5 de la Ley Núm. 84.


 Por otra parte, como indicamos, las disposiciones sobre los beneficios de licencias por enfermedad y vacaciones provienen de diversos decretos mandatorios. Por lo tanto, las interpretaciones que se han hecho sobre dichos decretos nos sirven de guía en la interpretación de las disposiciones pertinentes de la Ley Núm. 180. A tales efectos, una opinión del Secretario del Trabajo acerca de la licencia por enfer-medad en el contexto de la empresa privada concluyó que “cuando él empleado cesa en la empresa, por despido o renuncia, no tiene derecho a que se le liquiden los días de licencia por enfermedad acumulados y no usados hasta esa fecha”. (Énfasis suplido). Opinión 91-1 del Secretario del Trabajo y Recursos Humanos de Puerto Rico de 1 de mayo de 1991, pág. 4.


 Valga reiterar que el inciso (j) del Art. 6 de la Ley Núm. 180, al igual que el anterior inciso (l) del Art. 18 de la Ley Núm. 84, se refiere exclusivamente a la liquidación de la licencia por vacaciones. Es por ello que el inciso (j) del Art. 6 se encuentra ubicado entre medio de los incisos (e), (f), (g), (h), (i) y (k), todos los cuales versan sobre la licencia por vacaciones. Al respecto, comenta Ruy Delgado Zayas que “[ajunque la ley no lo dice expresamente, es claro, a nuestro juicio, que esta disposi-ción se refiere a vacaciones. La norma es que la licencia por enfermedad no se liquida cuando el empleado cesa en su empleo”. Delgado Zayas, op. cit., pág. 229. Según lo expone el licenciado Delgado Zayas, a diferencia de la licencia por enfermedad, la cual es una protección ante la contingencia de que el empleado sufra un quebranto de salud, la licencia por vacaciones se liquida ya que se entiende que corresponde al pago de los días de descanso que no fueron disfrutados por el empleado. íd.


 Por ejemplo, mediante la Práctica RH-026-A, la PRTC no solo proveyó para la liquidación del balance acumulado en el “Banco Congelado” en caso de que el empleado se acoja a la jubilación, sino que en varias instancias estableció niveles de acumulación más favorables que los de la Ley Núm. 180. Apéndice, pág. 78.


 La Práctica RH-026-A enmendó la anterior Práctica RH-026 de la PRTC sobre licencia por enfermedad, pero en lo pertinente a esta controversia ello no im-plicó cambio alguno.


 Esta acumulación es mayor que el mínimo que establece la Ley Núm. 180 en su Art. 6(a), 29 LPRA sec. 250d(a).


 A partir de los 10 años de servicio, estos empleados acumularían licencia por enfermedad a razón de 1¼ día laborable por cada mes en que hayan trabajado no menos de 115 horas. Apéndice, pág. 78.


 Según expresaron los recurridos:, “[e]l objeto de reclamación en el caso de autos, en lo que respecta a la controversia ante [...] este Honorable Tribunal, reite-ramos, es el pago de las cantidades acumuladas en el ‘Banco Congelado’ creado por la PRTC mediante la promulgación de la Práctica RH-26A”. Alegato de la parte recu-rrida, pág. 11. Cabe mencionar que antes de que la PRTC aprobara las Prácticas RH-026 y RH-026-A, la acumulación de la licencia por enfermedad en la compañía se *733regía por el Decreto Mandatorio Núm. 73, aplicable a la industria de las comunica-ciones, el cual no incluía disposición alguna relacionada con la liquidación del balance de esta licencia. Véase Decreto Mandatorio Núm. 73, pág. 6.


 “por espíritu de la norma [...] ha de entenderse el sentido y contenido inma-nente de la misma, y por finalidad, su intencionalidad, eficacia o resultado de su aplicación”. J. Puig Brutau, Introducción al derecho civil, Barcelona, Ed. Bosch, 1981, pág. 324.


 “Salario incluye sueldo, jornal y toda clase de compensación, sea en dinero, especie, servicios, facilidades o combinación de cualesquiera de ellos; pero no incluirá sino dinero cuando se trate de salario mínimo prescrito bajo las disposiciones de esta Ley, a menos que el Secretario disponga o autorice otra cosa”. Art. 4(h) de la Ley Núm. 84.
Por su parte, el Art. 11(a) dispone que
“[t]odo obrero o empleado que por su trabajo reciba compensación inferior a la prescrita en esta Ley o en un convenio colectivo o en un contrato individual de trabajo tendrá derecho a cobrar mediante acción civil la diferencia adeudada hasta cubrir el importe total de la compensación que le corresponda, por concepto de sala-rio, vacaciones, licencia por enfermedad o cualquier otro beneficio, más una cantidad igual a la que se le haya dejado de satisfacer, por concepto de compensación adicio-nal, además de los costos, gastos, intereses y honorarios de abogados del procedi-miento, sin que para nada de ello obste pacto en contrario”.
Nótese cómo el citado inciso distingue entre salario y licencia por enfermedad, refiriéndose por separado a cada uno como conceptos distintos. Asimismo, la acción civil a la que se alude en este inciso para reclamar el pago de la licencia por enfer-medad no es de aplicación a este caso —en el cual lo que se reclama es la liquidación del balance acumulado al terminar la relación obrero-patronal—, pues como ya diji-mos ■—y reiteramos a continuación—, ni la Ley Núm. 180, ni el Convenio Colectivo 73, ni la Práctica RH-026-A proveen para la liquidación de la licencia por enferme-dad en circunstancias como la de autos. Por el contrario, dicha acción de ordinario lo que permite es que si el patrono no paga la licencia por enfermedad utilizada (o paga menos de lo establecido), el empleado puede reclamar y cobrar la diferencia.


 Valga aclarar que aunque la Ley Núm. 180 no provee para la liquidación de la licencia por enfermedad, ello de ninguna forma incide sobre el derecho del emple-ado a acumular, utilizar y beneficiarse de esta licencia en conformidad con las dis-posiciones de la propia ley.


 Esto lo reconocen los recurridos, quienes en su alegato expusieron que
“[...] la realidad es que, en este caso, la PRTC promulgó una política obrero patronal denominada Práctica RH-26A que reconoce, como parte del contrato individual de trabajo, unos beneficios mayores a los que establece la ley que incluyen el derecho a la acumulación de la licencia de enfermedad no utilizada en tres (3) dis-tintas partidas (‘Reserva’, ‘Balance Acumulado’ y ‘Banco Congelado’) y el derecho a su liquidación condicionada una vez culmina la relación obrero patronal”. Alegato de la parte recurrida, pág. 10.


 Recordemos que el Decreto Mandatorio 73 tampoco proveía para la liquida-ción de la licencia por enfermedad acumulada.


 Condicionar la liquidación de la licencia por enfermedad no es una práctica extraña en nuestro ordenamiento jurídico. Por ejemplo, la Ley Núm. 125 de 10 de junio de 1967 (3 LPRAsec. 703 et seq.), aplicable a los empleados públicos, también condiciona la liquidación de la licencia por enfermedad a la jubilación del empleado o a que al momento de la separación haya trabajado por lo menos diez años en el servicio público. A propósito de esto último, los foros inferiores, en apoyo de sus determinaciones, citaron dos casos de este Tribunal en los que interpretamos la Ley Núm. 125. En Caballeros v. Sistema de Retiro, 129 DPR 146 (1991), un empleado público renunció a su empleo para acogerse a una pensión diferida. El Sistema de Retiro le negó el pago de la licencia por enfermedad acumulada hasta tanto cum-pliera la edad requerida por ley para la jubilación. Evaluadas las circunstancias específicas, concluimos que acogerse a una pensión diferida estaba dentro del tér-mino “para acogerse a la jubilación” dispuesto en el Art. 2 de la Ley Núm. 125 y, por consiguiente, el empleado era acreedor del pago global del balance de la licencia por *738enfermedad. Por su parte, en Suan. Álvarez v. Srio. de Justicia, 150 DPR 252 (2000), se trató de un empleado público que falleció y sus herederos reclamaron la liquida-ción de la licencia por enfermedad. Concluimos que al tratarse del fallecimiento de un empleado que le dedicó más de diez años al servicio público, se cumplían los requisitos para la liquidación de la licencia por enfermedad, acreencia que era trans-misible a sus herederos. Como se ve, los hechos de estos casos son claramente dis-tinguibles de los que tenemos ante nos y la legislación aplicable también era otra.